Citation Nr: 1734984	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  15-18 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for a lung disability, to include loss of pulmonary capillary surface area, from June 1, 2014, to January 26, 2016.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from May 1963 to July 1995, with confirmed service in the Republic of Vietnam.  He was awarded the Silver Star Medal, Bronze Star Medal with Combat V, and Combat Action Ribbon, among other awards and decorations.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) that decreased the Veteran's evaluation for lung cancer to noncompensable, effective June 1, 2014.

While the claim was pending, an April 2015 rating decision assigned a 10 percent rating for loss of pulmonary capillary surface area, effective March 7, 2014.  A March 2016 rating decision granted a 100 percent evaluation for lung cancer, effective January 27, 2016, and a July 2016 found clear and unmistakable error with the 10 percent rating for loss of pulmonary capillary surface area and reduced the rating to noncompensable, beginning January 27, 2016.  The issue on appeal is recharacterized accordingly, as the RO assigned the maximum disability rating possible for lung cancer prior to June 1, 2014, and since January 27, 2016.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's lung disability, to include loss of pulmonary capillary surface area, has most nearly approximated a Forced Expiratory Volume in one second/Forced Vital Capacity (FEV-1/FVC) between 56 percent and 70 percent from June 1, 2014, to January 26, 2016.


CONCLUSION OF LAW

The criteria for a 30 percent rating, but not higher, have been met for a lung disability from June 1, 2014, to January 26, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Codes 6604, 6819 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

The Veteran's lung cancer is rated under Diagnostic Code 6819 for malignant neoplasms of the respiratory system that directs the disability be rated on residuals if there is no local recurrence or metastasis.  His residual lung disability from June 1, 2014, to January 27, 2016, is rated under Diagnostic Code 6604 as analogous to chronic obstructive pulmonary disease (COPD) under the Schedule of Ratings of the Respiratory System, Diseases of the Trachea and Bronchi, found in 38 C.F.R. 
§ 4.97.  

Under Diagnostic Code 6819, a rating of 100 percent shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure. Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  If there has been no local recurrence or metastasis, rate on residuals.
Under Diagnostic Code 6604, a 10 percent disability rating is assigned for FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted. 

A 30 percent disability rating is assigned for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted. 

A 60 percent disability rating is assigned for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit). 

A 100 percent disability rating is assigned for FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy. 

38 C.F.R. § 4.96 (d), "special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" includes a provision requiring pulmonary function tests (PFTs) to evaluate respiratory conditions except in certain situations.  When the PFTs are not consistent with clinical findings, evaluation should generally be based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.  38 C.F.R. § 4.96  (d)(3).

During the period on appeal, the Veteran's pulmonary function tests (PFT's) indicate that his lung disability did not meet the criteria for a higher evaluation.  Specifically, March 2014 PFT's results indicated a post-bronchodilator FEV-1/FVC value of 88 percent, noting that the decreased diffusing capacity reflected the loss of pulmonary capillary surface area and that there was a decrease in the FEV-1/FVC values since the last PFT's due to obstructive ventilator defect.  See 38 C.F.R. § 4.96(d) (when evaluating based on PFT's, the post-bronchodilator results are applied unless the post-bronchodilator results are poorer than the pre-bronchodilator results).  

However, the Board finds the Veteran's pulmonary function most nearly approximates the criteria for a 30 percent rating, but no higher, throughout the appeal period based on a July 2014 medical opinion by VA physician, Dr. J.B, that found that the Veteran had a significant respiratory disability due to lung cancer.  Id. (When the PFT's are not consistent with clinical findings, evaluate based on the PFT's unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.).  Specifically, Dr. J.B. reported that he evaluated the Veteran in March 2012 and April 2014 and found the Veteran had dyspnea on exertion that limited his activities when his functional capacity was compared to test results prior to surgery.  Dr. J.B. stated that a six minute walk test more significantly demonstrated the Veteran's disability than PFT's and noted that the testing found severe dyspnea after six minutes of walking at a normal pace in a flat hallway with abnormal decrease in oxygen saturation.  As Dr. J.B. explained why the Veteran's disability was greater than what was demonstrated on PFT's, the Board concludes that his respiratory functional impairment most nearly approximates the criteria for a 30 percent rating from June 1, 2014, to January 26, 2016.  See 38 C.F.R. § 4.96(d).  The Board notes that a 30 percent rating is consistent with other evidence of record, to include the next available PFT's in July 2017 that reported FEV-1/FVC of 56.5 percent.  See August 2017 Disability Benefits Questionnaire for Respiratory Conditions.

The preponderance of the evidence is against a finding that the Veteran's respiratory disability more nearly approximates the criteria for a 60 percent rating.  There is no evidence indicating the PFT's results of FEV-1/FVC or DLCO of less than 55 percent or maximum oxygen consumption of 15 to 20 ml/kg/min with cardiorespiratory limit.  See 38 C.F.R. § 4.97.  Although April 2014 PFT's results noted decreased oxygen saturation to 90 percent after walking, the Veteran reported he could walk one or two flights of stairs before feeling dyspnea and was able to swim 40 laps.  A January 2016 VA treatment records noted the Veteran was easily short of breath but reported no other symptoms or limitations in his usual physical activities.

As the preponderance of the evidence is against finding that the Veteran's disability more nearly approximates the criteria for a higher rating, an evaluation of 30 percent but no higher is warranted throughout the appeal period.  38 C.F.R. §§ 4.3, 4.7 (2016).  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A 30 percent rating, but no higher, for a lung disability from June 1, 2014, to January 26, 2016 is allowed, subject to the regulations governing the award of monetary benefits.





____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


